AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

State of New York, et al. )
Plaintiff )
Vv. ) Case No. 19 CV 02956 ALC
U.S. Department of Agriculture, et al. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

The District of Columbia f ey

Date: 10/04/2019

 

 

Attorney's signature

Kathleen Konopka 5531538

Printed name and bar number

Office of the Attorney General
for the District of Columbia
441 4th Street, N.W., Suite 630 S
Washington, D.C. 20001

 

Address

Kathleen.Konopka@dc.gov

E-mail address

___ (202) 724-6610

Telephone number

(202) 741-0444
FAX number
